2:18-mn-02873-RMG   Date Filed 07/23/21   Entry Number 1799-5   Page 1 of 24




                           EXHIBIT E
  2:18-mn-02873-RMG          Date Filed 07/23/21      Entry Number 1799-5         Page 2 of 24




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION



                                                           MDL NO. 2:18-mn-2873-RMG
IN RE: AQUEOUS FILM- FORMING
FOAMS PRODUCTS LIABILITY
LITIGATON                                                  This Document Relates to:
                                                      Emerald Coast Utilities Authority v. 3M
                                                                Company et al.,
                                                              2:18-cv-03488-RMG



  DEFENDANT DYNAX CORPORATION’S RESPONSES TO PLAINTIFF EMERALD
     COAST UTILITIES AUTHORITY’S FIRST SET OF INTERROGATORIES
                    (JURISDICTIONAL DISCOVERY)

         Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant Dynax

Corporation (“Defendant” or “Dynax”) hereby responds and objects to Plaintiff’s First Set of

Interrogatories (the “Interrogatories”). The responses set forth below are provided in good faith

and are based upon information Dynax has gathered to date. Dynax may, and reserves the right

to, supplement these responses with different or additional information in the future.

      OBJECTIONS TO PLAINTIFF’S INSTRUCTIONS AND INTERROGATORIES

         1.    Dynax objects to Plaintiff’s Instructions and Interrogatories in full because Dynax

did not make or sell AFFF, PFOS, or PFOA and Plaintiff’s Interrogatories seek to impose an

undue burden upon Dynax which is not proportional to the needs of this case or “the parties’

relative access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” See F.R.C.P. 26 (b)(1).




# 9034515_1
  2:18-mn-02873-RMG           Date Filed 07/23/21      Entry Number 1799-5        Page 3 of 24




       2.      Dynax objects to Plaintiff’s Instructions and Interrogatories to the extent they

attempt to impose duties and obligations on Dynax that exceed those imposed or authorized by

the Federal Rules of Civil Procedure, the Local Rules of this Court, agreements between the

Parties, or the Court’s orders, including, but not limited to, the extent to which they exceed the

permissible scope of discovery, and/or seek to impose duties of responding and/or

supplementation different from or in excess of those imposed by the applicable rules,

agreements, and orders.

       3.      Dynax objects to Plaintiff’s Instructions and Interrogatories to the extent they

request information that is protected from discovery pursuant to the attorney-client privilege,

work product doctrine, or any other applicable privilege under state or federal law.

       4.      Dynax objects to each and every Instruction and Interrogatory that seeks third-

party private, confidential, trade secret, or proprietary information, which information has been

maintained in confidence and is subject to contractual or court-ordered limitations on

disclosure.

       5.      Dynax objects to each and every Instruction and Interrogatory to the extent that it

seeks information that is equally obtainable by Plaintiffs from another source, including publicly

available information and documents already produced in this litigation.

       6.      Dynax objects to each and every Instruction and Interrogatory to the extent that it

seeks information beyond applications relevant to aqueous film-forming foam or “AFFF.”

Dynax further objects to each and every Instruction and Interrogatory as overbroad, unduly

burdensome, not relevant to the claims or defenses in this case, and not proportional to the needs

of the case, to the extent it seeks information from outside of the United States. Except where

otherwise indicated, Dynax’s responses will be limited to information about Dynax’s



                                                 2
  2:18-mn-02873-RMG           Date Filed 07/23/21      Entry Number 1799-5         Page 4 of 24




fluorosurfactants which may have been used in the United States in aqueous film-forming foam

applications.

       7.       Dynax objects to Plaintiff’s Instruction defining the term “IDENTIFY” as overly

broad and unduly burdensome to the extent it seeks to have Dynax provide information that is

not within Dynax’s possession, custody, or control and/or attempts to impose on Dynax

obligations beyond those which are required under the Federal Rules of Civil Procedure. Dynax

further objects to Plaintiff’s definition of “IDENTIFY” to the extent that it seeks to impose

obligations on Dynax which are not proportional to the needs of this litigation.

       8.       Dynax’s responses to these Interrogatories are based upon its good faith

interpretation of the Interrogatories. Should a different interpretation of any Interrogatory be

asserted, Dynax reserves the right to add to, modify, or otherwise amend these responses.

       9.       Dynax’s responses to these Interrogatories are based only upon facts known at

this time. Discovery in this MDL is ongoing, and during the course of subsequent discovery,

Dynax may become aware of supplemental, additional, or other responsive information.

Dynax reserves the right to update, amend, or supplement these responses. In addition, these

Interrogatories are made without prejudice to Dynax’s right to present further additional or

other evidence or contentions in a motion for summary judgment, at trial, or otherwise, based

upon information hereafter identified, obtained, or developed.

       10.      In furnishing these responses, Dynax does not admit or concede the relevance,

materiality, or admissibility in evidence of any Interrogatory, any information included in

response thereto, or any document disclosed. All objections to the use, at trial or otherwise, of

any document or piece of information disclosed in response to the Interrogatories are

expressly reserved.



                                                 3
  2:18-mn-02873-RMG           Date Filed 07/23/21       Entry Number 1799-5          Page 5 of 24




        11.    Dynax’s objections to Plaintiff’s Instructions and Interrogatories are hereby

incorporated by reference in its response to every Interrogatory as if fully set forth therein.

                      OBJECTIONS TO PLAINTIFF’S DEFINITIONS

        12.    Dynax objects to Plaintiff’s definition of the term “DOCUMENT” to the extent

it seeks information that is not relevant and/or proportional to the needs of the litigation and/or

seeks information from individuals who are not subject to the control of Dynax. Dynax further

objects to the extent the definition seeks more than is required under the Federal Rules of Civil

Procedure and the applicable Orders in this case. Dynax further objects to the definition of

“DOCUMENT” to the extent that it seeks information that is protected from discovery

pursuant to the attorney-client, work-product, or any other applicable privilege under state or

federal law. Dynax will answer this discovery using the term “DOCUMENT” as defined by

Federal Rule of Civil Procedure 34(a) and consistent with the applicable Orders entered in this

litigation.

        13.    Dynax objects to Plaintiff’s definition of the term “ELECTRONIC

RECORDS” to the extent it seeks information that is not relevant and/or proportional to the

needs of the litigation and/or seeks records from individuals who are not subject to the control

of Dynax. Dynax further objects to the extent the definition seeks more than is required under

the Federal Rules of Civil Procedure and the applicable Orders in this case. Dynax further

objects to the definition of “ELECTRONIC RECORDS” to the extent that it seeks

information that is protected from discovery pursuant to the attorney-client, work-product, or

any other applicable privilege under state or federal law. Dynax will answer this discovery

using the term “ELECTRONIC RECORDS” as defined by Federal Rule of Civil Procedure

34(a) and consistent with the applicable Orders entered in this litigation.



                                                  4
  2:18-mn-02873-RMG           Date Filed 07/23/21         Entry Number 1799-5         Page 6 of 24




        14.     Dynax objects to Plaintiff’s definition of the term “COMMUNICATION(S)”

to the extent it seeks information that is not relevant and/or proportional to the needs of the

litigation and/or seeks information regarding individuals who are not subject to the control of

Dynax. Dynax further objects to the extent the definition seeks more than is required under

the Federal Rules of Civil Procedure and the applicable Orders in this case. Dynax further

objects to the definition of “COMMUNICATION(S)” to the extent that it seeks information

that is protected from discovery pursuant to the attorney-client, work-product, or any other

applicable privilege under state or federal law.

        15.     Dynax    objects    to   Plaintiff’s   definition   of   the   term   “INTERNAL

COMMUNICATION(S)” to the extent it seeks information that is not relevant and/or

proportional to the needs of the litigation. Dynax further objects to the extent the definition

seeks more than is required under the Federal Rules of Civil Procedure and the applicable

Orders in this case. Dynax further objects to the definition of “INTERNAL

COMMUNICATION(S)” to the extent that it asks for information that is protected from

discovery pursuant to the attorney-client, work-product, or any other applicable privilege under

state or federal law.

        16.     Dynax    objects    to   Plaintiff’s   definition   of   “RELATING      TO”   and

“CONCERNING” to the extent it relates to information that is not relevant and/or

proportional to the needs of the litigation. Dynax further objects to the definition of

“RELATING TO” and “CONCERNING” as overly broad and unduly burdensome to the

extent it seeks to impose on Dynax obligations beyond those which are required under the

Federal Rules of Civil Procedure.




                                                   5
  2:18-mn-02873-RMG          Date Filed 07/23/21     Entry Number 1799-5        Page 7 of 24




       17.    Dynax objects to Plaintiff’s definition of the terms “YOU,” “YOUR,” and

“DEFENDANT” as overly broad and unduly burdensome because it includes individuals and

entities not parties to this suit and not under the control of Dynax. Dynax further objects to

this definition as it seeks to impose on Dynax discovery obligations beyond those required

under the Federal Rules of Civil Procedure.

       18.    Dynax objects to Plaintiff’s definition of “ADVERSE EFFECT(S)” as overly

broad, unduly burdensome, and not relevant and/or proportional to the needs of the litigation

to the extent it seeks information about “possible” effects, which are speculative. If Dynax

responds to any Interrogatories that include this term, Dynax does not concede or adopt any

implication, suggestion, or assertion that an alleged causal relationship, increased risk,

association, or other similar relationship exists, nor that Plaintiff has suffered injury or

damage of any kind whatsoever.

       19.    Dynax objects to Plaintiff’s definitions of “AFFF” and “AFFF PRODUCT(s)”

because they are vague, ambiguous, overbroad, not stated with reasonable particularity, and

call for both speculation and expert opinion. In accordance with the common definitions of

these terms, “AFFF” and “AFFF products” shall be construed to mean aqueous film-forming

foam sold in the United States. Dynax never manufactured AFFF for sale or any product

containing AFFF.

       20.    Dynax objects to Plaintiff’s definition of “ENVIRONMENTAL EFFECT(S)”

as overly broad, unduly burdensome, and not relevant and/or proportional to the needs of the

litigation to the extent it seeks information about “possible” effects, impacts, alternations,

and/or changes, which are speculative. Dynax will construe the term “ENVIRONMENTAL

EFFECT(S)” to mean any known, actual detrimental change or alteration to an



                                               6
  2:18-mn-02873-RMG           Date Filed 07/23/21      Entry Number 1799-5          Page 8 of 24




environmental resource. Dynax will not consider the presence alone of a particular chemical,

material, or compound to be an “ENVIRONMENTAL EFFECT.” If Dynax responds to any

Interrogatories that includes this term, Dynax does not concede or adopt any implication,

suggestion, or assertion in the Interrogatories that an alleged causal relationship, increased

risk, association, or other similar relationship exists, nor that Plaintiff has suffered injury or

damage of any kind whatsoever.

       21.     Dynax objects to Plaintiff’s definition of “HUMAN HEALTH EFFECT(S)”

as overly broad, unduly burdensome, and not relevant and/or proportional to the needs of

the litigation to the extent it seeks information about “possible” effects, impacts,

alternations, changes, ailments, sicknesses, and/or diseases, which are speculative. Dynax

will construe the term “HUMAN HEALTH EFFECT(S)” to mean any known, actual

changes to physical health, ailments, sicknesses, or diseases relating to humans and human

fetal development. Dynax does not consider the presence alone of a particular chemical,

material, or compound to be “HUMAN HEALTH EFFECT(S).” If Dynax responds to any

Interrogatories that includes this term, Dynax does not concede or adopt any implication,

suggestion, or assertion that an alleged causal relationship, increased risk, association, or

other similar relationship exists, nor that Plaintiff has suffered injury or damage of any kind

whatsoever.

       22.     Dynax     objects    to   Plaintiff’s   definition   of    “MANUFACTURING

DEFENDANTS” as overly broad and unduly burdensome to the extent it seeks to have Dynax

provide information that is not within Dynax’s possession, custody, or control. Dynax further

objects to the term “MANUFACTURING DEFENDANTS” as overly broad, vague, and

ambiguous in that it improperly lumps together two different types of defendants, specifically



                                                 7
  2:18-mn-02873-RMG            Date Filed 07/23/21       Entry Number 1799-5          Page 9 of 24




(1) defendants that “currently or formerly produced or manufactured AFFF,” and (2)

defendants that “currently or formerly produced or manufactured PFAS that were

incorporated into any AFFF or AFFF PRODUCT.” Dynax further objects to this definition to

the extent it seeks information that is not relevant and/or proportional to the needs of this

litigation.

        23.     Dynax objects to Plaintiff’s definition of “PFAS” as overly broad, unduly

burdensome, and seeks information that is not relevant and/or proportional to the needs of the

litigation to the extent it includes chemicals not at issue in this litigation. Dynax further objects

to the definition of “PFAS” as overly broad and unduly burdensome to the extent it seeks to

have Dynax provide information that is not within Dynax’s possession, custody, or control.

Dynax further objects that the term “PFAS” includes thousands of diverse chemicals which

are not at issue in this litigation. Dynax will construe the term “PFAS” to refer to the per- and

polyfluoroalkyl substances identified in Plaintiff’s complaint.

        24.     Dynax objects to Plaintiff’s definition of “PFOA” as overly broad and unduly

burdensome to the extent it seeks to have Dynax provide information that is not within

Dynax’s possession, custody, or control. Dynax will construe the term “PFOA” to refer to

perfluorooctanoic acid, in accordance with its generally accepted definition.

        25.     Dynax objects to Plaintiff’s definition of “PFOS” as overly broad and unduly

burdensome to the extent it seeks to have Dynax provide information that is not within

Dynax’s possession, custody, or control. Dynax will construe the term “PFOS” to refer to

perfluorooctanesulfonic acid, in accordance with its generally accepted definition. Dynax

further objects to all Interrogatories which include the term “PFOS” because PFOS molecules

are created by the electrofluorination process and Dynax’s fluorosurfactants do not include



                                                   8
 2:18-mn-02873-RMG             Date Filed 07/23/21     Entry Number 1799-5         Page 10 of 24




any molecules created by the electrofluorination process. Accordingly, Dynax’s

fluorosurfactants have never contained PFOS or substances which may break down into

PFOS.

        26.     Dynax objects to Plaintiff’s definition of “PFOA/PFOS-CONTAINING

PRODUCTS” as overly broad and unduly burdensome to the extent it seeks information that

is not relevant to Plaintiff’s claims or Dynax’s defenses. Dynax further incorporates by

reference its foregoing objections to Plaintiff’s definitions of PFOS and PFOA. Dynax

further objects to the extent Plaintiff’s definition includes any compound that “breaks down

into PFOA or PFOS” because, as it relates to PFOA, this phrase calls for speculation and/or

assumptions that are not supported by scientific evidence.

        27.     Dynax objects to Plaintiff’s definition of “TOXICOLOGICAL EFFECT(S)” as

overly broad and unduly burdensome to the extent it seeks information about “possible” effects,

impacts, changes, and/or alterations, which are speculative. Dynax will construe the term

“TOXICOLOGICAL EFFECT(S)” to mean any known, actual changes and/or alterations

relating to the toxicity, poisonousness, and/or harm of chemicals or substances to living

organisms. If Dynax responds to any Interrogatories that includes these terms, Dynax does not

concede or adopt any implication, suggestion, or assertion that an alleged causal relationship,

increased risk, association, or other similar relationship exists, nor that Plaintiff has suffered

injury or damage of any kind whatsoever.

        28.     Dynax’s foregoing objections to Plaintiff’s definitions are hereby incorporated

by reference in its response to every Interrogatory which includes these defined terms (or

variants thereof) as if fully set forth therein.




                                                   9
2:18-mn-02873-RMG          Date Filed 07/23/21      Entry Number 1799-5         Page 11 of 24




       FURTHER OBJECTIONS AND RESPONSES TO INTERROGATORIES

      1.      Identify each PERSON who has supplied information used in answering these

interrogatories and specify the interrogatories for which each PERSON is responsible.

RESPONSE:

      Dynax objects to this Interrogatory to the extent it seeks information protected by the

attorney-client privilege, attorney work product doctrine, and/or any other applicable privilege.

Subject to and without waiving this objection, Dynax responds that these responses were

prepared by counsel based upon documents and information gathered with the assistance of

Dynax.



      2.      State whether YOU have ever conducted business in Florida, including but not

limited to whether YOU maintained an office, a mailing address, or owned real property.

RESPONSE:

      Dynax objects to this interrogatory as vague regarding the meaning of having “conducted

business in” Florida. Subject to and without waiving this objection, Dynax responds that it has

never maintained an office, a mailing address, or owned real property in the State of Florida.



      3.      State whether YOU have ever shipped or allowed YOUR products to be shipped

to the State of Florida.

RESPONSE:

      Dynax objects to this interrogatory insofar as it is asking about activities beyond Dynax’s

control. Subject to and without waiving this objection, Dynax responds that it has never

shipped any products to customers in the State of Florida.



                                              10
 2:18-mn-02873-RMG           Date Filed 07/23/21      Entry Number 1799-5         Page 12 of 24




       4.      Identify all of YOUR employees responsible for the sale and/or delivery of

 YOUR products in the State of Florida. “IDENTIFY” for purposes of this interrogatory means

 to state 1) sales to END USERS in Florida, 2) employees in Florida, and 3) facilities or real

 property located in Florida.

 RESPONSE:

       Dynax states that it has never sold or delivered any products to customers in the State of

 Florida.



       5.      Identify every warehouse, distribution center, and/or common carrier YOU

 utilize(d) to ship YOUR products to YOUR customers.

 RESPONSE:

       Dynax objects to this interrogatory as irrelevant insofar as it asks for information about

facilities outside the State of Florida. Subject to and without waiving this objection, Dynax

states that it has never utilized a warehouse or distribution center in the State of Florida to ship

products to its customers.




       6.      State whether YOU restrict the sale of YOUR products from any state, and if so,

 identify which state and the method by which YOU accomplish such restriction.

 RESPONSE:




                                                11
 2:18-mn-02873-RMG           Date Filed 07/23/21        Entry Number 1799-5        Page 13 of 24




       Dynax objects to this interrogatory as irrelevant insofar as it asks for information about

 states other than the State of Florida. Dynax further objects to this interrogatory as vague.

 Subject to and without waiving these objections, Dynax states that it has not affirmatively

 sought to restrict sales of its products to the State of Florida, but has never sold or attempted to

 sell any products there.




       7.      State whether YOU have ever registered a trade or service mark within the State

 of Florida.

 RESPONSE:

       Dynax states that it has never registered a trade or service mark with the State of Florida.




       8.      Identify every AFFF manufacturer YOU have sold YOUR products to and the

annual dollar value associated with those sales.

 RESPONSE:

       Dynax objects to this interrogatory insofar as it asks for information about states other

 than the State of Florida. Subject to and without waiving this objection, Dynax directs Plaintiff

 to its Fact Sheet dated March 17, 2021.




                                                   12
 2:18-mn-02873-RMG         Date Filed 07/23/21      Entry Number 1799-5        Page 14 of 24




       9.     Identify each and every brand and/or product type of AFFF in which YOUR

products are incorporated, and state whether those brands and/or product types of AFFF are sold

in Florida.

 RESPONSE:

       Dynax objects to this interrogatory insofar as it asks for information about states other

 than the State of Florida, and because it calls for information not in Dynax’s care, custody or

 control. Subject to and without waiving these objections, Dynax states that once it sells its

 fluorosurfactants to AFFF manufacturers, it does not determine whether or how the AFFF

 manufacturer uses its fluorosurfactant in its AFFF formulas or where any AFFF product that

 may contain its fluorosurfactants may be sold.




       10.    State whether YOUR products are incorporated into any Mil-Spec AFFF

appearing on the Qualified Products List and if so, identify each such product and the years it

appeared on the QPL.

 RESPONSE:

       Dynax objects to this interrogatory insofar as it asks for information about states other

 than the State of Florida, and because it calls for information not in Dynax’s care, custody or

 control. Subject to and without waiving these objections, Dynax believes that its products have

 been incorporated into numerous Mil-Spec AFFF products appearing on the QPL. However,

 because Dynax does not determine whether or how the AFFF manufacturer uses Dynax’s

 fluorosurfactants in its AFFF formulas or where any AFFF product that may contain its




                                              13
 2:18-mn-02873-RMG          Date Filed 07/23/21      Entry Number 1799-5         Page 15 of 24




 fluorosurfactants may be sold, Dynax lacks sufficient information to answer the remainder of

 this Interrogatory.




       11.     State whether YOU design, customize or modify any product (including its

labeling or packaging) YOU sell for use within the State of Florida.

 RESPONSE:

       Dynax states that it has never sold any products to customers in the State of Florida and

 does not design, customize, or modify any of its products for use in the State of Florida.




       12.     Identify every trade show YOU or any of YOUR employees has attended in

Florida.

 RESPONSE:

       Dynax objects to this interrogatory insofar as it seeks information about activities of

 Dynax’s employees outside of the course and scope of their employment for Dynax. Subject to

 and without waiving this objection, Dynax states that neither Dynax nor any employee acting

 on behalf of Dynax has ever attended a trade show in Florida.




       13.     Identify every trade publication in which YOUR company has appeared as an

advertiser.

RESPONSE:



                                                14
 2:18-mn-02873-RMG           Date Filed 07/23/21      Entry Number 1799-5            Page 16 of 24




       Dynax objects to this interrogatory on the grounds that it does not relate to Dynax’s

 contacts with the State of Florida. Subject to and without waiving this objection, Dynax states

 that it does not direct any advertisements specifically to the citizens, residents, or businesses of

 Florida. Dynax further states pursuant to Rule 33(d) that it has already produced to Plaintiff

 copies of the documents from which the answer to this interrogatory may be ascertained.




       14.     Identify   any   COMMUNICATIONS             between    YOU      and    the   Florida’s

governmental agencies regarding whether PFOA, PFOS, and/or PFAS pose a risk to human

health if found in drinking water.

RESPONSE:

       Dynax states that it has not had any communications with the State of Florida’s

governmental agencies regarding whether PFOA, PFOS, and/or PFAS pose a risk to human

health if found in drinking water.




       15.     Identify   any   COMMUNICATIONS             between    YOU      and    the   Florida’s

 governmental agencies regarding whether AFFF and/or AFFF PRODUCT(S) pose a risk to

 human health.

RESPONSE:

       Dynax states that it has not had any communications with the State of Florida’s

 governmental agencies regarding whether AFFF or any AFFF products pose a risk to human

 health.



                                                 15
 2:18-mn-02873-RMG          Date Filed 07/23/21      Entry Number 1799-5        Page 17 of 24




       16.     State whether the technical data sheets or material safety data sheets for any

product YOU sell that contains a warning specific to the State of Florida (Ex. California Safe

Drinking Water & Toxic Enforcement Act - Proposition 65).

RESPONSE:

       Dynax states that its technical data sheets and material safety data sheets do not contain

any warnings specific to the State of Florida. Dynax further states pursuant to Rule 33(d) that it

has already produced to Plaintiff the technical data sheets and material safety data sheets from

which the answer to this interrogatory can be ascertained.




       17.     State whether YOU directly or indirectly provide comments regarding proposed

regulation of AFFF, AFFF Products, and/or PFOA/PFOS-CONTAINING PRODUCTS for

proposed regulations within the State of Florida.

RESPONSE:

       Dynax objects to this interrogatory as vague.         Subject to and without waiving this

objection, Dynax states that it has never communicated with the State of Florida’s governmental

agencies regarding proposed regulation of AFFF, AFFF products, or products containing PFOA

or PFOS.




                                                16
 2:18-mn-02873-RMG          Date Filed 07/23/21      Entry Number 1799-5        Page 18 of 24




       18.     Identify YOUR efforts to propose, draft, modify, affect, stop, or otherwise

influence any ordinance regulation, legislation, policy, or law in the State of Florida related to

PFOA, PFOS, and/or PFAS.

RESPONSE:

       Dynax objects to this interrogatory as vague.       Subject to and without waiving this

 objection, Dynax states that it has never communicated with the State of Florida’s

 governmental agencies regarding any ordinance, regulation, legislation, policy, or law related

 to PFOA, PFOA, or other PFAS.




       19.     Identify YOUR efforts to propose, draft, modify, affect, stop, or otherwise

influence any federal regulation, federal legislation, federal policy, or federal law related to

PFOA, PFOS, and/or PFAS.

RESPONSE:

       Dynax objects to this interrogatory on the grounds that it does not relate to Dynax’s

 contacts with the State of Florida. Dynax further objects to this interrogatory as vague. Subject

 to and without waiving these objections, Dynax states pursuant to Rule 33(d) that it has already

 produced to Plaintiff copies of any documents from which the answer to this interrogatory may

 be ascertained.




                                               17
 2:18-mn-02873-RMG           Date Filed 07/23/21      Entry Number 1799-5          Page 19 of 24




       20.     Identify all channels YOU established or utilize to provide advice to YOUR

customers and potential customers regarding YOUR products in the State of Florida.

RESPONSE:

       Dynax objects to this interrogatory as vague.        Subject to and without waiving this

 objection, Dynax states that it has never sold any products to customers in the State of Florida.




       21.     State how YOU advertise YOUR products to customers and potential customers,

identifying with specificity any DOCUMENTS YOU use to advertise.

RESPONSE:

       Dynax objects to this interrogatory on the grounds that it does not relate to Dynax’s

 contacts with the State of Florida. Subject to and without waiving this objection, Dynax states

 that it does not direct any advertisements specifically to the citizens, residents, or businesses of

 Florida. Dynax further states pursuant to Rule 33(d) that it has already produced to Plaintiff

 copies of the documents from which the answer to this interrogatory may be ascertained.




       22.     Identify any distributors, suppliers, or retailers through whom YOU sell YOUR

products and identify the volume of sales through those channels.

RESPONSE:




                                                 18
 2:18-mn-02873-RMG            Date Filed 07/23/21        Entry Number 1799-5         Page 20 of 24




       Dynax objects to this interrogatory on the grounds that it does not relate to Dynax’s

 contacts with the State of Florida. Subject to and without waiving this objection, Dynax states

 that it does not sell its products through distributors, suppliers, or retailers.




       23.     Identify any contracts and/or agreements containing choice-of law clause(s) that

select the State of Florida as the governing law.

RESPONSE:

       Dynax objects to this interrogatory as vague and overbroad. Subject to and without

 waiving these objections, Dynax states that it is unaware of any contracts or agreements for the

 sale of Dynax’s products that contains a choice-of law clause that selects the law of the State of

 Florida as the governing law. Dynax further states pursuant to Rule 33(d) that it has already

 produced to Plaintiff copies of the documents from which the answer to this interrogatory may

 be ascertained.




       24.     Identify any and all contracts and/or agreements containing forum selection

clause(s) that select the State of Florida as the chosen forum for any disputes concerning the

contract.

RESPONSE:




                                                    19
 2:18-mn-02873-RMG          Date Filed 07/23/21      Entry Number 1799-5        Page 21 of 24




       Dynax objects to this interrogatory as vague and overbroad. Subject to and without

 waiving these objections, Dynax states that it is unaware of any contracts or agreements for the

 sale of Dynax’s products that contains a forum selection clause that selects the State of Florida

 as the chosen forum for any disputes concerning the contract. Dynax further states pursuant to

 Rule 33(d) that it has already produced to Plaintiff copies of the documents from which the

 answer to this interrogatory may be ascertained.




       25.     Identify any and all contracts and/or agreements executed and/or negotiated in the

State of Florida.

RESPONSE:

       Dynax objects to this interrogatory as vague and overbroad. Subject to and without

 waiving these objections, Dynax states that it is unaware of any contracts or agreements for the

 sale of Dynax’s products that were executed or negotiated in the State of Florida.




                                               20
2:18-mn-02873-RMG       Date Filed 07/23/21   Entry Number 1799-5      Page 22 of 24




    This the 5th day of May, 2021.

                                      SMITH, ANDERSON, BLOUNT, DORSETT,
                                        MITCHELL & JERNIGAN, L.L.P.

                                      By:     /s/ Addie K.S. Ries
                                              Addie K.S. Ries
                                                S.C. State Bar No. 103016
                                                N.C. State Bar No. 31759
                                              Kirk G. Warner
                                                N.C. State Bar No. 16238
                                              Clifton L. Brinson
                                                N.C. State Bar No. 34331
                                              Post Office Box 2611
                                              Raleigh, North Carolina 27602-2611
                                              Telephone:      (919) 821-1220
                                              Facsimile:      (919) 821-6800
                                              Email:          aries@smithlaw.com
                                                              kwarner@smithlaw.com
                                                              cbrinson@smithlaw.com

                                              Attorneys for Dynax Corporation




                                        21
 2:18-mn-02873-RMG          Date Filed 07/23/21      Entry Number 1799-5        Page 23 of 24




                                CERTIFICATE OF SERVICE

        I certify that on May 5, 2021, a copy of the foregoing was served via electronic mail upon
the following individuals:

Scott Summy
Baron & Budd, P.C.
3102 Oak Lawn Avenue, Suite 1100
Dallas, TX 75219-4281
ssummy@baronbudd.com

Philip F. Cossich Jr.
Cossich, Sumich, Parisola & Taylor LLC
8397 Highway 23, Suite 100
Belle Chasse, LA 70037
bpcossich@cossichlaw.com

Counsel for Plaintiff Emerald Coast Utilities Authority

Jessica L. Pahl
Anna J. Hrom
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005
jphal@wc.com
ahrom@wc.com

Bellwether Liaison Counsel for Defendants




                                               22
2:18-mn-02873-RMG   Date Filed 07/23/21   Entry Number 1799-5      Page 24 of 24




                                  SMITH, ANDERSON, BLOUNT, DORSETT,
                                    MITCHELL & JERNIGAN, L.L.P.

                                  By:     /s/Addie K.S. Ries
                                          Kirk G. Warner
                                            N.C. State Bar No. 16238
                                          Clifton L. Brinson
                                            N.C. State Bar No. 34331
                                          Addie K.S. Ries
                                            N.C. State Bar No. 31759
                                            S.C. State Bar No. 103016
                                          Post Office Box 2611
                                          Raleigh, North Carolina 27602-2611
                                          Telephone:      (919) 821-1220
                                          Facsimile:      (919) 821-6800
                                          kwarner@smithlaw.com
                                          cbrinson@smithlaw.com
                                          aries@smithlaw.com

                                          Attorneys for Dynax Corporation




                                    23
